    Case 1:19-cr-00083-CCC-SES Document 155 Filed 04/27/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,               :   CASE No. 1:19-cr-00083
                                        :
                                        :
                                        :   (Chief Judge Conner)
            v.                          :
                                        :   (Chief Magistrate Judge Schwab)
JEREMMY TRILLO-GELPI,                   :
                                        :
            Defendant.                  :

                                   ORDER
                                 April 27, 2020

      For the reasons set forth in the Memorandum filed concurrently with this

Order, IT IS ORDERED that defendant Trillo-Gelpi’s motion for reconsideration

of detention order (doc. 148) is DENIED.




                                            S/Susan E. Schwab
                                            Susan E. Schwab
                                            Chief United States Magistrate Judge
